Citation Nr: 0318323	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-02 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented sworn testimony before the undersigned 
Veterans Law Judge at a hearing held on March 19, 2003, in 
St. Petersburg, Florida.  During the prehearing conference, 
the veteran and his representative withdrew appeals for 
entitlement to service connection for a right ankle and right 
knee disability.  The Board will not address those matters at 
this time.  See 38 C.F.R. § 20.204 (2002).

Appellate consideration of the issue of entitlement to 
service connection for a left ankle disability will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDING OF FACT

The veteran has a currently diagnosed left knee disability; 
however, there is no competent evidence relating such 
disability to his active service or any incident therein, or 
providing any other nexus to service.


CONCLUSION OF LAW

A left knee disability was neither incurred in, nor otherwise 
related to service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims in a 
September 2002 letter.  The veteran has been fully informed 
throughout the pendency of this appeal of the laws and 
regulations under which his claims would be adjudicated.  He 
was provided with the substance of the VCAA in an October 
2002 Supplemental Statement of the Case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The Board 
is of the opinion that all relevant evidence to support the 
veteran's claim for service connection for a left knee 
disability has been obtained, with the cooperation of the RO, 
the veteran, and his representative.  The veteran's service 
medical records and VA treatment reports have been associated 
with the file.  He was afforded a VA examination in October 
1999.  The veteran has stated in several written submissions, 
as well as under oath during the March 2003 hearing on appeal 
that he has not received any other medical treatment for his 
left knee; therefore, there are no further medical records to 
be obtained in support of this claim.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
a left knee disability because there is no evidence of 
pertinent disability in service or for more than fifteen 
years following service.  Thus, while there is a current 
showing of ligamentous laxity in the left knee, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, any opinion relating the current knee disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA § 5103A(a)(2).  

Laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Analysis

Upon his induction into service, the veteran underwent a 
general medical examination.  According to the report of this 
examination, his lower extremities were normal at that time.  
On the medical history portion of the report, the veteran 
checked that he did not have at that time and had never had 
arthritis, bone, joint, or other deformity, or lameness.  A 
March 1981 service medical report reflects that the veteran 
sprained his left ankle while skiing.  The ankle was 
examined, X-rays were taken and interpreted as normal, and 
the ankle was treated with an ace wrap and ice.  There is no 
mention of the left knee in the veteran's service medical 
records in connection with the skiing accident or otherwise.  
Upon discharge, the veteran waived a medical examination, so 
there is no indication as to the condition of the knee at any 
point during his service.

Although the veteran noted in his substantive appeal that he 
had been receiving continuous treatment for his left knee 
since his discharge from service, in later written 
submissions and again during the March 2003 hearing on 
appeal, he stated that he had not sought any medical care 
with regard to his left knee until he went to the VA 
outpatient clinic in 1999.  Significantly, the report of an 
April 1999 VA outpatient clinic visit, the earlier VA 
treatment record provided for the record on appeal, reflects 
that the veteran complained only of left ankle symptomatology 
and did not seek treatment for his left knee until later 
visits.

The report of a VA examination in October 1999 reflects a 
diagnoses of medial-sided left knee pain.  A progress note 
dated in May 2002 contains a diagnosis of possible torn 
medial meniscus or ruptured anterior cruciate ligament, left 
knee.  X-ray studies of the left knee taken in October 1999 
were interpreted as showing no acute osseous abnormalities or 
degenerative changes in the knee.  X-ray studies taken in 
June 2002 were interpreted as showing only a dystrophic 
calcification in the proximal aspect of the medial collateral 
ligament.  A magnetic resonance imaging study performed in 
June 2002 revealed findings consistent with a tear involving 
the anterior cruciate ligament and in the posterior horn of 
the medial meniscus consistent with a partial tear.

Given this fact pattern, the presence of a current disability 
involving the veteran's left knee is established.  What is 
not shown, however, is an inservice disability, as the 
service medical report reflecting a left ankle sprain does 
not show any complaints or treatment for left knee problems 
at the same time and do not reflect the presence of left knee 
pathology.  Similarly, there is no medical nexus connecting 
the currently shown knee disability with service contained in 
the record as it now stands.  Continuity of symptomatology 
after service has not been established as the first medical 
record showing complaints of left knee pain is dated in 1999, 
more than eighteen years subsequent to the skiing injury in 
service.  Physical examination in October 1999, including x-
rays of the knees, did not reveal underlying disability.  A 
ligament tear was noted on diagnostic testing in June 2002.  
The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  The veteran's contention that his left knee 
was disabled at the same time as his left ankle or that his 
left knee has been disabled by altered gait over the years is 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(a lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for disability of the 
left knee and the veteran's claim must be denied.  

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disability is denied.


REMAND

A March 1981 service medical report reflects that the veteran 
sprained his left ankle while skiing.  Upon examination, the 
ankle was slightly swollen with no discoloration.  Range of 
motion was normal but painful.  X-ray studies were 
interpreted as showing no fracture in the ankle.  The ankle 
was treated with an ace wrap and ice.  There are no further 
complaints or treatment for the left ankle in the veteran's 
service medical records.  Upon discharge, the veteran waived 
a medical examination, so there is no further indication of 
the condition of the ankle at any point during his service.  
A grade 3 ankle sprain was found on VA examination in October 
1999.  

Given the contemporaneous report of an injury to the 
veteran's left ankle in March 1981, it is incumbent upon the 
VA to investigate further into the possibility of a medical 
nexus between the inservice sprain and the currently-shown 
left ankle sprain.  The regulation implementing the VCAA 
provides that a medical examination or medical opinion is 
necessary to decide the claim if the information and evidence 
of record contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  This is such a case.  

Although the veteran was provided with a VA examination in 
October 1999, it does not appear that the examiner had access 
to the service medical record of the original injury.  
Furthermore, the examiner did not render an opinion as to 
whether the veteran's current left ankle symptoms may be 
linked to the inservice injury or residuals thereof.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, including the 
Veterans' Claims Compensation Act of 2000 the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current left ankle symptomatology.  The 
claims folder, including the veteran's 
service medical records and all recent VA 
treatment records obtained pursuant to 
the above request must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to form an opinion as to whether it is 
more likely, less likely or as likely as 
not that the veteran's current left ankle 
disability is related to the injury 
sustained in the March 1981 skiing 
accident.  The complete rationale for 
this opinion should be fully explained 
and evidence or authority relied upon in 
the opinion should be cited.  If such an 
opinion cannot be reasonably formed 
without resort to speculation, this 
should be so stated.

2.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



